PER CURIAM.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.
On Motion to Strike Notice of Intention to Petition Supreme Court for Writ of Certiorari.
PER CURIAM.
It appearing that appellant failed within the time prescribed by Florida Appellate Rule 4.5(c) (6), 31 F.S.A., to file in this court notice of intention to petition the Supreme Court for writ of certiorari to review the decision of this court in this cause, the untimely notice of such intention is a nullity and an order will be entered striking it from the record. See Atkinson v. State, Fla.App., 109 So.2d 581.
STURGIS, C. J., and CARROLL, DONALD, K., and WIGGINTON, JJ., concur.